MAYFIELD, J.
— This is an appeal by the state of Alabama from an order of the judge of the circuit court for Mobile county, discharging the petitioner from the custody of the sheriff of Mobile coiinty on the hearing of her petition for habeas corpus. The facts are substantially as follows.
Louisa Megs, the'petitioner, was convicted by the recorder of the city of Mobile, August 26, 1909, of being a vagrant, and was sentenced to perform three months’ hard labor for the county. Under the mittimus in due form she was committed to the sheriff of Mobile county on said date, to be delivered to such person as might be appointed by the revenue and road commissioners of *138Mobile county to receive and confine her during the term of sentence. August 31, 1909, she petitioned Judge Browne, of the circuit court of Mobile county, for a writ of habeas corpus, upon the ground that she was illegally detained for an unreasonable time by the sheriff. The writ was issued, and the sheriff made return thereto, and produced her before Judge Browne, stating the cause of her detention to be the mittimus, a copy of which was exhibited with her petition. Upon the hearing it was shown that the road and revenue commissioners of Mobile county had properly and lawfully provided for the imprisonment of county convicts under such sentence of hard labor by contract regularly made with the Vinegar Bend Lumber Company, providing for their incarceration at or near Vinegar Bend, a distance of 47 miles from Mobile county jail, but that the hard-labor contractor had not called for the prisoner upon the issue of the writ or the sheriff’s return. There is telegraphic communication between Mobile and Vinegar Bend, and two passenger trains daily, by which said hirer could have gotten petitioner, to put her at hard labor.
Petitioner contended that she had been unreasonably detained by the sheriff after conviction, without being put upon the service of the sentence of conviction, and was, therefore, entitled to her discharge; Her application was resisted by the solicitor for Mobile county upon the ground that the five days during which she had been detained by the sheriff from entering upon the service of her sentence was not an unreasonable length of time. The solicitor further contended that, if it was an unreasonable time, then the court should order, not her absolute discharge from custody, but simply her discharge from imprisonment by the sheriff, and remand her to the custody of the Vinegar Bend Lumber Compa*139ny for confinement at hard, labor in accordance with tbe sentence, with directions to tbe sheriff to immediately deliver her into sncb custody. Tbe court sustained tbe petitioner’s contention and ordered her absolute discharge, from which order tbe state, by its solicitor, appeals.
Tbe order of tbe court discharging tbe petitioner was error. Tbe proper custodian of tbe prisoner during tbe execution of sentence bad been provided by tbe officers of tbe law, as shown upon tbe trial, and this custodian was known; and her delivery could and should have been ordered to this proper custodian, to wit, tbe Vinegar Bend Lumber Company. Tbe case of White v. State, 134 Ala. 197, 32 South. 320, reviews all tbe previous decisions of this court in similar proceedings; and this, and tbe cases reviewed therein, have since been several times followed, and are conclusive to tbe effect that tbe prisoner should have been remanded to tbe custody of tbe Vinegar Bend Lumber Company, tbe hirer of tbe convicts of Mobile county.
Accordingly tbe order of tbe circuit judge, in discharging, is reversed; and a judgment will be here entered, remanding tbe prisoner to tbe custody of tbe Vinegar Bend Lumber Company, her proper custodian during tbe execution of her sentence, and directing tbe sheriff of Mobile county to immediately deliver her into such custody.
Reversed and rendered.
Dowdell, C. J., and Anderson, and Sayre, JJ., concur.